
	
		I
		111th CONGRESS
		1st Session
		H. R. 111
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Kanjorski (for
			 himself, Mr. Calvert,
			 Mr. Berman,
			 Mr. Higgins,
			 Mr. DeFazio,
			 Mr. Olver,
			 Mr. Holden,
			 Ms. Bordallo,
			 Mr. Wu, Mr. Hinojosa, Mr.
			 Roskam, Mr. Cleaver,
			 Mr. Holt, Ms. Eddie Bernice Johnson of Texas,
			 Ms. Schwartz,
			 Mr. Rothman of New Jersey,
			 Mr. Brown of South Carolina,
			 Mr. Paul, Mr. Engel, Mr.
			 Doggett, Mr. Lewis of
			 Georgia, Mr. McCotter,
			 Mr. Levin,
			 Mr. Tierney,
			 Mr. Poe of Texas,
			 Mr. Edwards of Texas,
			 Mr. McHugh,
			 Ms. Woolsey,
			 Mr. Al Green of Texas,
			 Ms. Schakowsky,
			 Mr. Dingell,
			 Mr. Carnahan,
			 Mr. Lipinski,
			 Mr. Culberson,
			 Mr. Kagen,
			 Mr. Matheson,
			 Mr. Pallone,
			 Mr. Michaud,
			 Mr. Bishop of New York,
			 Mr. Meeks of New York,
			 Mr. Pascrell,
			 Mr. Lamborn, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Bank Holding Company Act of 1956 and the
		  Revised Statutes of the United States to prohibit financial holding companies
		  and national banks from engaging, directly or indirectly, in real estate
		  brokerage or real estate management activities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community Choice in Real Estate
			 Act.
		2.Clarification
			 that real estate brokerage and management activities are not banking or
			 financial activities
			(a)Bank Holding Company Act of
			 1956Section 4(k) of the
			 Bank Holding Company Act of 1956 (12
			 U.S.C. 1843(k)) is amended by adding at the end the following new
			 paragraph:
				
					(8)Real estate
				brokerage and real estate management activities
						(A)In
				generalThe Board may not determine that real estate brokerage
				activity or real estate management activity is an activity that is financial in
				nature, is incidental to any financial activity, or is complementary to a
				financial activity.
						(B)Real estate
				brokerage activity definedFor purposes of this paragraph, the
				term real estate brokerage activity means any activity that
				involves offering or providing real estate brokerage services to the public,
				including—
							(i)acting as an agent
				for a buyer, seller, lessor, or lessee of real property;
							(ii)listing or
				advertising real property for sale, purchase, lease, rental, or
				exchange;
							(iii)providing advice
				in connection with sale, purchase, lease, rental, or exchange of real
				property;
							(iv)bringing together
				parties interested in the sale, purchase, lease, rental, or exchange of real
				property;
							(v)negotiating, on
				behalf of any party, any portion of a contract relating to the sale, purchase,
				lease, rental, or exchange of real property (other than in connection with
				providing financing with respect to any such transaction);
							(vi)engaging in any
				activity for which a person engaged in the activity is required to be
				registered or licensed as a real estate agent or broker under any applicable
				law; and
							(vii)offering to
				engage in any activity, or act in any capacity, described in clause (i), (ii),
				(iii), (iv), (v), or (vi).
							(C)Real estate
				management activity definedFor purposes of this paragraph, the
				term real estate management activity means any activity that
				involves offering or providing real estate management services to the public,
				including—
							(i)procuring any
				tenant or lessee for any real property;
							(ii)negotiating
				leases of real property;
							(iii)maintaining
				security deposits on behalf of any tenant or lessor of real property (other
				than as a depository institution for any person providing real estate
				management services for any tenant or lessor of real property);
							(iv)billing and
				collecting rental payments with respect to real property or providing periodic
				accounting for such payments;
							(v)making principal,
				interest, insurance, tax, or utility payments with respect to real property
				(other than as a depository institution or other financial institution on
				behalf of, and at the direction of, an account holder at the
				institution);
							(vi)overseeing the
				inspection, maintenance, and upkeep of real property, generally; and
							(vii)offering to
				engage in any activity, or act in any capacity, described in clause (i), (ii),
				(iii), (iv), (v), or (vi).
							(D)Exception for
				company propertyThis paragraph shall not apply to an activity of
				a bank holding company or any affiliate of such company that directly relates
				to managing any real property owned by such company or affiliate, or the
				purchase, sale, or lease of property owned, or to be used or occupied, by such
				company or affiliate.
						(E)Current
				activities not affectedNo provision of this paragraph, or any
				determination made pursuant to any such provision, may be construed as
				prohibiting, restricting, altering, or otherwise affecting, the right, power,
				or ability of any financial holding company to engage in any activity, or
				acquire or retain the shares of any company engaged in an activity, if engaging
				in such activity, or acquiring or retaining such shares, was authorized for
				financial holding companies on December 6,
				2001.
						.
			(b)Revised Statutes
			 of the United StatesSection 5136A(b) of the Revised Statutes of
			 the United States (12 U.S.C. 24a(b)) is amended by adding at the end the
			 following new paragraph:
				
					(4)Real estate
				brokerage and real estate management activities
						(A)In
				generalThe Secretary may not determine that real estate
				brokerage activity or real estate management activity is an activity that is
				financial in nature, is incidental to any financial activity, or is
				complementary to a financial activity.
						(B)DefinitionsFor
				purposes of this paragraph, the terms real estate brokerage
				activity and real estate management activity have the same
				meanings as in section 4(k)(8) of the Bank
				Holding Company Act of 1956.
						(C)Exception for
				company propertyThis paragraph shall not apply to an activity of
				a national bank, or a subsidiary of a national bank, that directly relates to
				managing any real property owned by such bank or subsidiary, or the purchase,
				sale, or lease of property owned, or to be owned, by such bank or
				subsidiary.
						(D)Current
				activities not affectedNo provision of this paragraph, or any
				determination made pursuant to any such provision, may be construed as
				prohibiting, restricting, altering, or otherwise affecting, the right, power,
				or ability of any national bank, or a subsidiary of a national bank, to engage
				in any activity, or acquire or retain the shares of any company engaged in an
				activity, if engaging in such activity, or acquiring or retaining such shares,
				was authorized for national banks, or subsidiaries of national banks, on
				December 6,
				2001.
						.
			
